'Carpenter, J.
The respondent claims that the agreement of Colburn with the petitioners was simply a license, revokable at pleasure. We think it was more than a license; it was an agreement for a purchase. A valuable consideration was paid for it. It was a part of the sale of the real estate. The agreement in every respect, except the conveyance of the legal title, was carried into effect. Upon the faith of it the dwelling-house was purchased, and the petitioners expended their money in laying the pipes and fitting the house for the use of the water. We think the petitioners thereby acquired an unusually strong equitable title; so much so that a court of equity, at any time after Colburn purchased of the Hockanum Company, would not have hesitated to decree a specific performance. Not only have the petitioners an equitable title, but they have now a perfect legal title. They used and enjoyed the water under the agreement continuously for more than fifteen years. It is now well settled that an easement will be acquired in this state by an adverse use of fifteen years. Washburn on Easements, 19, 66, 67; School District v. Lynch, 33 Conn., 330; Coe v. Wolcottville Manufacturing Co., 35 Conn., 175. Such use is adverse, if under a claim of right, even though it may have commenced under a contract of purchase or a parol gift. Comins v. Comins, 21 Conn., 413; Catlin v. Decker, 38 Conn., 262; Clark v. Gilbert, 39 Conn., 94.
The petitioners’ title being good, both in law and equity, it only remains to inquire whether they are entitled to equitable relief.
Upon this question we entertain no doubt. To oust a court of equity of jurisdiction the remedy at law must be obvious, adequate and complete. Chipman v. City of Hartford, 21 Conn., 488; Swift v. Larabee, 31 Conn., 225. A court of law can only give damages for being deprived of the use of the water. It is at least doubtful whether damages can be given covering the previous outlay for pipes and fitting the house for receiving and distributing the water. However this may be, it is certain that a court of law cannot restore to the petitioners the use of the water; nor is there any certain *416rule or standard by which the value of the future use can be ascertained. They are entitled to the use of this water. Their right in this respect is such that a court of equity will protect it.
We are of the opinion that the petitioners have a right to enter upon .the land of the respondent for the purpose of repairing the pipes and restoring the spring to its former condition, so as to give to the petitioners their proportion of the water from it, and that the respondent should be enjoined from doing any act preventing or interfering with the exercise of such right. He should be further enjoined from di veiling or using the water of the spring in any way or manner or for' any purpose that shall deprive the petitioners of the use and enjoyment of one-half of it.
The Superior Court is advised to decree accordingly.
In this opinion the other judges concurred.